

Exhibit 10.1
AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
is dated as of March 2, 2017 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and collectively with
the Borrower, the "Loan Parties"), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”).
WHEREAS, the Loan Parties, the Lenders, and the Agent are parties to that
certain Third Amended and Restated Credit and Security Agreement dated as of
June 30, 2015, as heretofore amended, among the Borrower, the Guarantors, the
Lenders, and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, the Loan Parties, the Agent and the Lenders wish to revise certain
provisions of the Credit Agreement, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.
2.    Amendment to Credit Agreement.
(a)    Section 9.6(d) of the Credit Agreement is hereby deleted and replaced
with the following:
(d)    the Borrower may make repurchases of its Equity Interests in an aggregate
amount under this paragraph (d) up to $15,000,000 so long as immediately before
and immediately after such repurchase on a Pro Forma Basis, incorporating such
pro-forma assumptions as are satisfactory to the Agent in its reasonable
discretion, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) (A) the Loan Parties shall be in compliance with the
financial covenant set forth in Section 9.10(b), (B) the Core Leverage Ratio
shall not exceed 1.5 to 1.00, and (C) the sum of unrestricted cash plus the
amount of the Revolving Commitment available to be borrowed under Section 2.1
shall not be less than $25,0000,000; and
3.    Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement as amended hereby, whether any such indebtedness, obligations
and liabilities are now existing or hereafter arising, due or to become due,
absolute or contingent, or direct or indirect, constitute “Guaranteed
Obligations” under and as defined in the Credit Agreement and, subject to the
limitation


AM 65854539.1

--------------------------------------------------------------------------------




set forth in Section 4.1 of the Credit Agreement, are guaranteed by and entitled
to the benefits of the Guaranty set forth in Article 4 of the Credit Agreement.
Each Guarantor hereby ratifies and confirms the terms and provisions of such
Guarantor’s Guaranty and agrees that all of such terms and provisions remain in
full force and effect.
4.    Confirmation of Security Interests. Each Loan Party (other than the
Special Guarantors) hereby confirms and agrees that all indebtedness,
obligations and liabilities of the Loan Parties under the Credit Agreement as
amended hereby, whether any such indebtedness, obligations and liabilities are
now existing or hereafter arising, due or to become due, absolute or contingent,
or direct or indirect, constitute “Secured Obligations” under and as defined in
the Credit Agreement and are secured by the Collateral and entitled to the
benefits of the grant of security interests pursuant to Article 5 of the Credit
Agreement. The Loan Parties (other than the Special Guarantors) hereby ratify
and confirm the terms and provisions of Article 5 of the Credit Agreement and
agree that, after giving effect to this Amendment, all of such terms and
provisions remain in full force and effect.
5.    No Default; Representations and Warranties, etc. The Loan Parties hereby
confirm that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
are true and correct in all material respects on and as of the date hereof as if
made on such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such Loan Party, (ii) will not violate any applicable law or regulation
or the organizational documents of such Loan Party, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
on such Loan Party or any of its assets that will have a Material Adverse
Effect, and (iv) do not require any consent, waiver, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or any Person (other than the Agent and the Lenders)
which has not been made or obtained; and (b) it has duly executed and delivered
this Amendment.
6.    Conditions to Effectiveness. This Amendment shall become effective upon
the receipt by the Agent of counterparts of this Amendment duly executed by each
of the parties hereto or written evidence reasonably satisfactory to the Agent
that each of the parties hereto has signed a counterpart of this Amendment.
7.    Miscellaneous.
(a)    Except to the extent specifically amended hereby, the Credit Agreement,
the Loan Documents and all related documents shall remain in full force and
effect. This Amendment shall constitute a Loan Document. Whenever the terms or
sections amended hereby shall be referred to in the Credit Agreement, Loan
Documents or such other documents (whether directly or by


2



--------------------------------------------------------------------------------




incorporation into other defined terms), such defined terms shall be deemed to
refer to those terms or sections as amended by this Amendment.
(b)    This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart to
this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.
(c)    This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
(d)    The Loan Parties agree to pay all reasonable expenses, including legal
fees and disbursements incurred by the Agent in connection with this Amendment
and the transactions contemplated hereby.


[Signature Pages Follow]








3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.


 
BORROWER
 
 
 
AMERESCO, INC.
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Executive Vice President &
 
                 Chief Financial Officer
 
 
 
GUARANTORS
 
 
 
AMERESCO ENERTECH, INC.
 
AMERESCO FEDERAL SOLUTIONS, INC.
 
AMERESCO PLANERGY HOUSING, INC.
 
AMERESCO QUANTUM, INC.
 
AMERESCO SELECT, INC.
 
AMERESCOSOLUTIONS, INC.
 
APPLIED ENERGY GROUP INC.
 
SIERRA ENERGY COMPANY
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Treasurer
 
 
 
AMERESCO SOUTHWEST, INC.
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Vice President and Treasurer
 
 
 
E. THREE CUSTOM ENERGY SOLUTIONS, LLC.
 
By: Sierra Energy Company, its sole member
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Treasurer
 
 
 
 



[Signature Page to Amendment No. 5 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------




 
AMERESCO ASSET SUSTAINABILITY GROUP LLC
 
AMERESCO CT LLC
 
AMERESCO DELAWARE ENERGY LLC
 
AMERESCO EVANSVILLE, LLC
 
AMERESCO HAWAII LLC
 
AMERESCO INTELLIGENT SYSTEMS, LLC
 
AMERESCO LFG HOLDINGS LLC
 
AMERESCO PALMETTO LLC
 
AMERESCO SOLAR, LLC
 
AMERESCO SOLAR NEWBURYPORT LLC
 
AMERESCO STAFFORD LLC
 
AMERESCO WOODLAND MEADOWS ROMULUS LLC
 
SELDERA LLC
 
SOLUTIONS HOLDINGS, LLC
 
 
 
By: Ameresco, Inc., its sole member
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Executive Vice President &
 
                 Chief Financial Officer
 
 
 
AMERESCO SOLAR - PRODUCTS LLC
 
AMERESCO SOLAR - SOLUTIONS LLC
 
AMERESCO SOLAR - TECHNOLOGIES LLC
 
By: Ameresco Solar LLC, its sole member
 
By: Ameresco, Inc., its sole member
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Executive Vice President &
 
                 Chief Financial Officer
 
 











[Signature Page to Amendment No. 5 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------






AGENT:


BANK OF AMERICA, N.A.




By: /s/ Mollie S. Canup_____________________
Name: Mollie S Canup
Title: Vice President




LENDERS:


BANK OF AMERICA, N.A.




By: /s/ Luanne T. Smith_____________________
Name: Luanne T. Smith
Title: VP




WEBSTER BANK, N.A.




By: /s/ Ann M Meade_______________________
Name: Ann M Meade
Title: Senior Vice President




[Signature Page to Amendment No. 5 to Third Amended Ameresco Credit and Security
Agreement]

